Exhibit 10.2
CIENA CORPORATION
2008 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     Ciena Corporation, a Delaware corporation, (the “Company”), hereby grants a
stock option exercisable for shares of its common stock, $.01 par value, (the
“Stock”), to the individual named below as the Grantee, subject to the vesting
conditions set forth in this Agreement. This grant is subject to the terms and
conditions set forth in (i) this Agreement, including any appendix attached
hereto (as may be applicable for non-U.S. employees), (ii) the 2008 Omnibus
Incentive Plan (the “Plan”) and (iii) the grant details for this award contained
in your account with the Company’s selected broker. Capitalized terms not
defined in this Agreement are defined in the Plan, and have the meaning set
forth in the Plan.
Grant Date:                           , 200   
Grant Number:                                            
Name of Grantee:                                        
Grantee’s Employee Identification Number:                               
Number of Stock Option Shares Covered by Grant:                             
Exercise price per share:                                  
Vesting Schedule:
By accepting this Grant (whether by signing this Agreement or accepting the
Grant electronically via the website of the Company’s selected broker), you
agree to the terms and conditions in this Agreement and in the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

         
 
       
Holder:
       
 
       
 
  (Signature)    
 
       
 
       
Ciena Corporation:
       
 
  By: David M. Rothenstein
Senior Vice President, General Counsel and Secretary    

 



--------------------------------------------------------------------------------



 



CIENA CORPORATION
2008 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT

     
 
   
Vesting
  Your option vests in accordance with the grant details and vesting schedule
set forth on the first page of this Agreement, provided you remain in Service on
the vesting date and meet any applicable vesting requirements set forth in this
Agreement or otherwise applicable to this grant.
 
   
 
  This option is only exercisable before it expires and then only with respect
to the vested portion of the option. You may exercise this option, in whole or
in part, to purchase a whole number of vested shares in accordance with the Plan
and this Agreement.
 
   
 
  Except as provided in this Agreement, or in any other agreement between you
and the Company, no additional options will vest after your Service has
terminated.
 
   
Term
  Your option will expire at the close of business at Company headquarters on
the 10th anniversary of the Grant Date. Your option will expire earlier if your
Service terminates, as described below.
 
   
Regular Termination of Service
  If your Service terminates for any reason, other than death, Disability or
Cause, then your option will expire at the close of business at Company
headquarters on the 90th day after your termination date.
 
   
Termination for Cause
  If your Service is terminated for Cause, then you shall immediately forfeit
all rights to your option and the option shall expire immediately upon your
termination.
 
   
Death
  If your Service terminates because of your death, your option will
automatically vest as to the number of options that would have vested had you
remained in Service for the 12 month period immediately following your death and
your option will expire at the close of business at Company headquarters on the
date 12 months after the date of death.
 
   
 
  If you die during the 90-day period described in connection with a regular
termination of Service above, and a vested portion of your option has not yet
been exercised, then your option will instead expire on the date 12 months after
your termination date.
 
   
 
  During the12 month period above, your estate or heirs may exercise the vested
portion of your option.

2



--------------------------------------------------------------------------------



 



     
Disability
  If your Service terminates because of your Disability, your option will
automatically vest as to the number of options that would have vested had you
remained in Service for the 12 month period immediately following your
Disability and your option will expire at the close of business at Company
headquarters on the date 12 months after the date of termination.
 
   
Leaves of Absence
  For purposes of this option, your Service does not terminate when you go on a
bona fide leave of absence approved by the Company, if the terms of your leave
provide for continued Service crediting, or when continued Service crediting is
required by applicable law. The Company will determine, in its sole discretion,
whether and when a leave of absence constitutes a termination of Service under
the Plan.
 
   
Notice of Exercise
  When you wish to exercise this option, you must notify the Company by
completing and electronically submitting such exercise request via your Employee
Stock Plan account. Such exercise will be effective only when a valid electronic
exercise submission is received.
 
   
Form of Payment
  Upon exercise of your option, you must submit payment of the option price for
the shares you are purchasing. Payment may be made via (i) cash previously
deposited in your Employee Stock Plan account; (ii) a “cashless” exercise, by
which you deliver an irrevocable direction to a licensed securities broker to
sell Stock and to deliver all or part of the sale proceeds to the Company in
payment of the aggregate option price and any applicable withholding taxes; or
(iii) as otherwise permitted by the Administrator.
 
   
Withholding Taxes
  In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to the exercise or sale
of shares arising from this grant, the Company shall have the right to require
such payments from you, or withhold such amounts from other payments due to you
from the Company or any Affiliate. Payment of your withholding or other taxes
may be made via one of the forms of payment for exercise set forth above, or as
otherwise determined by the Administrator.
 
   
Transfer of Option
  Only you may exercise this option. You cannot transfer or assign this option.
If you attempt to transfer this option, it will immediately become invalid. You
may, however, transfer this option pursuant to a marital property settlement
agreement, dispose of this option in your will or transfer this option upon your
death by the laws of descent and distribution.
 
   
Retention Rights
  Neither your option nor this Agreement give you the right to be

3



--------------------------------------------------------------------------------



 



     
 
  retained by the Company or any Affiliate in any capacity and your Service may
be terminated at any time and for any reason.
 
   
Shareholder Rights
  You have no rights as a shareholder of the Company unless and until the Stock
relating to your exercise has been issued (or an appropriate book entry has been
made). Except as described in the Plan, no adjustments are made for dividends or
other rights if the applicable record date occurs before your Stock is issued
(or an appropriate book entry has been made).
 
   
Applicable Law
  Any suit, action or other legal proceeding that is commenced to resolve any
matter arising under or relating to this Agreement or the Plan shall be
commenced only in a court in the State of Delaware and the parties to this
Agreement consent to the jurisdiction of such court. You agree to waive your
rights to a jury trial for any claim or cause of action based upon or arising
out of this Agreement or the Plan.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes the information provided in this Agreement, other
appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information deemed appropriate by the Company to facilitate the
administration of the Plan.
 
   
 
  By accepting this option, you consent to the Company’s processing of such
personal data and the transfer of such data outside the country in which you
work or are employed, including, with respect to non-U.S. residents, to the
United States, to transferees who shall include the Company and other persons
designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  Certain statutory materials relating to the Plan have been delivered to you in
electronic form. By accepting this grant, you consent to electronic delivery and
acknowledge receipt of these materials, including the Plan and Plan prospectus.
 
   
Non-U.S. Residents
  If you are a non-U.S. resident, additional terms and conditions with respect
to your award may apply as set forth on the Stock Administration page of the
MyCiena intranet.
 
   
Non-Qualified Stock Option
  This option is not intended to be an incentive stock option under Section 422
of the Internal Revenue Code and will be interpreted accordingly.

This Agreement is not a stock certificate or a negotiable instrument.

4